United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                  June 12, 2003
                        FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                               No. 02-51126
                             Summary Calendar



     MARIA GOMEZ,

                                            Plaintiff-Appellant,

          versus

     JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                            Defendant-Appellee.




           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-01-CV-880



Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Maria Gomez appeals from the affirmance of the decision of the

Commissioner   of   Social   Security   denying   her   application      for

disability and supplemental security income (SSI) benefits.           Gomez

contends that the Administrative Law Judge (ALJ) erred by relying

on the biased opinions of doctors employed by insurers for workers

compensation purposes; that the ALJ erred by not crediting medical


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Expert Dr. Ernest Gregory’s opinion regarding Gomez’s need to

elevate her leg; that the ALJ failed to make clear what evidence

was credited, or discredited, and why; that the ALJ misstated the

medical record and substituted his lay opinion for medical opinion;

that the ALJ erred in his assessment of Gomez’s residual functional

capacity; and that the ALJ posed a defective hypothetical question

to Vocational Expert Patricia Collins.

      Any inherent biases in physicians’ opinions are a matter for

the   Commissioner   to   determine       when   deciding   what   weight   and

credibility to give to the evidence.             This court will not disturb

such determinations.      See Anthony v. Sullivan, 954 F.2d 289, 295

(5th Cir. 1992).     Moreover, Gomez has not shown how any alleged

inherent biases in Texas’s workers’ compensation laws influenced

the physicians in her case.

      Regarding Dr. Gregory’s testimony, Gomez seeks to have this

court undermine the Commissioner’s determinations regarding the

weight and credibility of the evidence, something this court will

not do.   See Anthony, 954 F.2d at 295.             Moreover, the ALJ noted

that no other physician had indicated an ankle-lifting limitation,

and observed that Gomez had sat at her hearing for fifty-five

minutes seemingly without difficulty.            The ALJ thus had some basis

for rejecting Dr. Gregory’s testimony.            Cf. Frank v. Barnhart, 326

F.3d 618, 622 (5th Cir. 2003) (ALJ impermissibly drew medical

conclusions but any error was harmless).


                                      2
       Gomez’s contention that the ALJ did not make clear what

medical evidence was credited, and what evidence was not, is

without merit. The ALJ’s decision contains detailed analysis based

on the administrative record, allowing this court to review the

decision.

       The MRI report that Gomez alleged the ALJ misread expressly

stated that a chronic ankle injury “appears to be a predominantly

healed commuted fracture” (emphasis added).       Gomez is correct that

the MRI showed that the injury was not entirely healed due to the

lack   of   solid   osseous   bridging.    However,   the   ALJ   did   not

misinterpret the MRI by emphasizing that the MRI suggested that

Gomez’s ankle injury had improved.        Indeed, it had “predominantly

healed.”    The ALJ thus did not impermissibly engage in “playing

doctor[,]” Frank, at 622, by making his own independent medical

assessment about Gomez’s condition.

       The ALJ explained his credibility determination regarding

Gomez’s subjective symptoms adequately.       Falco v. Shalala, 27 F.3d

160, 163-64 (5th Cir. 1994).       Moreover, Gomez’s testimony at her

administrative hearing that Naproxen eased her pain and that she

had sought treatment infrequently provided substantial evidence

supporting the ALJ’s credibility finding.        Richardson v. Perales,

402 U.S. 389, 390 (1971).

       The October 1999 residual functional capacity assessment and

the report of the March 1999 functional testing both indicated that


                                    3
Gomez had physical capabilities beyond those found by the ALJ.               The

ALJ’s findings regarding Gomez’s residual functional capacity thus

were supported by substantial evidence.             Id.

     A    hypothetical    question    is     adequate     if    it   “reasonably

incorporate[s] the disabilities recognized by the ALJ[.]” Morris v.

Bowen, 864 F.2d 333, 336 (5th Cir. 1988). Gomez does not contend

that the ALJ did not incorporate the disabilities he recognized

into the hypothetical.      Rather, she contends that he neglected to

incorporate factors that he should have incorporated.                   This is

unavailing because the evidence did not require the ALJ to find any

further    disabilities    beyond    those     he    incorporated     into   the

hypothetical.

     The only past relevant work Collins indicated Gomez could

perform under the limitations found by the ALJ was as a sewing

machine operator.        Gomez’s work history indicated that she had

worked as a seamstress from 1974 to 1985, and again from 1987 to

1991, within fifteen years before the hearing.                 Because that was

the only job identified by Collins as past relevant work to which

Gomez could return, Gomez’s contention regarding a fifteen-year

limitation is unavailing.

     Gomez’s contention that there was no discussion regarding the

specific limitations of her past relevant work is premised on Dr.

Gregory’s testimony that she needed to occasionally lift her foot

off of the ground.        However, the ALJ discredited Dr. Gregory’s


                                      4
testimony.    Collins therefore need not have taken that limitation

into account.   See Morris, 864 F.2d at 336.    Moreover, Dr. Gregory

testified that while seated any necessary elevation could be

accomplished by putting “a box or something under her feet” and

Collins testified “that’s not a problem” vocationally with respect

to the seated jobs considered.        Because Collins ruled out other

past relevant work under the limitations ultimately found by the

ALJ, none of the requirements of those jobs needed to be addressed

by Collins.

                              AFFIRMED.




                                  5